



EXHIBIT 10.1
ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MAY 18, 2017)











--------------------------------------------------------------------------------






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MAY 18, 2017)
1.
Definitions

In addition to other terms defined herein or in an Award Agreement, the
following terms shall have the meanings given below:
(a)    Administrator means the Board, and, upon its delegation of all or part of
its authority to administer the Plan to the Committee, the Committee.
(b)    Affiliate means any Parent or Subsidiary of the Company, and also
includes any other business entity which is controlled by, under common control
with or controls the Company; provided, however, that the term “Affiliate” shall
be construed in a manner in accordance with the registration provisions of
applicable federal securities laws if and to the extent required.
(c)    Applicable Law means any applicable laws, rules or regulations (or
similar guidance), including but not limited to the Georgia Business Corporate
Code, the Securities Act, the Exchange Act, the Code, applicable federal and
state banking laws, rules and regulations and the listing or other rules of any
applicable stock exchange.
(d)    Award means, individually or collectively, a grant under the Plan of an
Option (including an Incentive Option or a Nonqualified Option); a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR); a Restricted
Award (including a Restricted Stock Award or a Restricted Stock Unit Award); a
Performance Award (including a Performance Share Award or a Performance Unit
Award); a Phantom Stock Award, an Other Stock-Based Award; a Cash Bonus Award; a
Dividend Equivalent Award; and/or any other award granted under the Plan.
(e)    Award Agreement means an award agreement or certificate (which may be in
written or electronic form, in the Administrator’s discretion, and which
includes any amendment or supplement thereto) between the Company and a
Participant specifying the terms, conditions and restrictions of an Award
granted to the Participant. An Award Agreement may also state such other terms,
conditions and restrictions, including but not limited to terms, conditions and
restrictions applicable to shares of Common Stock or any other benefit
underlying an Award, as may be established by the Administrator.
(f)    Base Price means, with respect to an SAR, the initial price assigned to
the SAR.
(g)    Board or Board of Directors means the Board of Directors of the Company.
(h)    Cash Bonus Award means a cash-based Award granted pursuant to Section 13.
(i)    Cause means, unless the Administrator determines otherwise, a
Participant’s termination of employment or service resulting from the
Participant’s (i) termination for “Cause” as defined under the Participant’s
employment, change of control, consulting or other similar agreement with the
Company or an Affiliate, if any, or (ii) if the Participant has not entered into
any such agreement (or, if any such agreement does not define “Cause”), then the
Participant’s termination shall be for “Cause” if termination results due to the
Participant’s (A) dishonesty; (B) refusal to perform his duties for the Company
or an Affiliate; or (C) engaging in fraudulent conduct or conduct that could be
materially damaging to the Company without a reasonable good faith belief that
such conduct was in the best interest of the Company. The determination of
“Cause” shall be made by the Administrator and its determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and an Award, a Participant’s employment or service shall
also be deemed to have terminated for Cause if, after the Participant’s
employment or service has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Administrator, a termination
for Cause.


1

--------------------------------------------------------------------------------





(j)    A Change of Control shall (except as may be otherwise required, if at
all, under Code Section 409A) be deemed to have occurred on the earliest of the
following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders or the appointment of each new Director
was approved by the vote of two-thirds of the members of the Board (or a
committee of the Board, if nominations are approved by a Board committee rather
than the Board) then still in office who were in office at the beginning of the
12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 1(j), in the event that any
Awards granted under the Plan are deemed to be deferred compensation subject to
(and not exempt from) the provisions of Code Section 409A, then distributions
related to such Awards to be made upon a Change of Control may be permitted, in
the Administrator's discretion, upon the occurrence of one or more of the
following events (as they are defined and interpreted under Code Section 409A):
(A) a change in the ownership of the Company; (B) a change in effective control
of the Company; or (C) a change in the ownership of a substantial portion of the
assets of the Company.
(k)    Code means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific Code Section shall be deemed to include all related
regulations or other guidance with respect to such Code Section.
(l)    Committee means the Compensation Committee of the Board (or a
subcommittee thereof) or such other committee of the Board which may be
appointed to administer the Plan in whole or in part.
(m)    Common Stock means the common stock of Atlantic Capital Bancshares, Inc.,
or any successor securities thereto.
(n)    Company means Atlantic Capital Bancshares, Inc., a Georgia corporation,
together with any successor thereto.
(o)    Covered Employee shall have the meaning given the term in Code Section
162(m).
(p)    Director means a member of the Board or of the board of directors of an
Affiliate.


2

--------------------------------------------------------------------------------





(q)    Disability shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, having the meaning given in any Award Agreement,
employment agreement, change of control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Disability”),
“Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
The Administrator shall have authority to determine if a Disability has
occurred.
(r)    Dividend Equivalent Awards shall mean a right granted to a Participant
pursuant to Section 14 to receive the equivalent value (in cash or shares of
Common Stock) of dividends paid on Common Stock.
(s)    Effective Date means the effective date of the Plan, as provided in
Section 4.
(t)    Employee means any person who is an employee of the Company or any
Affiliate (including entities which become Affiliates after the Effective Date
of the Plan). For this purpose, an individual shall be considered to be an
Employee only if there exists between the individual and the Company or an
Affiliate the legal and bona fide relationship of employer and employee (taking
into account Code Section 409A considerations if and to the extent applicable);
provided, however, that, with respect to Incentive Options, “Employee” means any
person who is considered an employee of the Company or any Parent or Subsidiary
for purposes of Treasury Regulation Section 1.421-1(h) (or any successor
provision related thereto).
(u)    Exchange Act means the Securities Exchange Act of 1934, as amended.
(v)    Fair Market Value per share of the Common Stock shall be established in
good faith by the Administrator and, unless otherwise determined by the
Administrator, the Fair Market Value shall be determined in accordance with the
following provisions: (A) if the shares of Common Stock are listed for trading
on The NASDAQ Stock Market (“Nasdaq”) or another national or regional stock
exchange, the Fair Market Value shall be the closing sales price per share of
the shares on Nasdaq or other principal stock exchange on which such securities
are listed on the date an Award is granted or other determination is made (such
date of determination being referred to herein as a “valuation date”), or, if
there is no transaction on such date, then on the trading date nearest preceding
the valuation date for which closing price information is available, and,
provided further, if the shares are not listed for trading on Nasdaq or another
stock exchange but are regularly quoted on an automated quotation system
(including the OTC Bulletin Board and the quotations published by the OTC
Markets Group) or by a recognized securities dealer, the Fair Market Value shall
be the closing sales price for such shares as quoted on such system or by such
securities dealer on the valuation date, but if selling prices are not reported,
the Fair Market Value of a share of Common Stock shall be the mean between the
high bid and low asked prices for the Common Stock on the valuation date (or, if
no such prices were reported on that date, on the last date such prices were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or (B) if the shares of Common Stock are not
listed or reported in any of the foregoing, then the Fair Market Value shall be
determined by the Administrator based on such valuation measures or other
factors as it deems appropriate. Notwithstanding the foregoing, (i) with respect
to the grant of Incentive Options, the Fair Market Value shall be determined by
the Administrator in accordance with the applicable provisions of Section
20.2031-2 of the Federal Estate Tax Regulations, or in any other manner
consistent with the Code Section 422; and (ii) Fair Market Value shall be
determined in accordance with Code Section 409A if and to the extent required.
(w)    Freestanding SAR means an SAR that is granted without relation to an
Option, as provided in Section 8.
(x)    Full Value Award means an Award, other than in the form of an Option or
SAR, which is settled by the issuance of Common Stock.
(y)    Good Reason means, unless the Administrator determines otherwise, in the
context of a Change of Control, a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Good Reason” as
defined under the Participant’s employment, change of control, consulting or
other similar agreement with


3

--------------------------------------------------------------------------------





the Company or an Affiliate, if any, or (ii) if the Participant has not entered
into any agreement (or, if any such agreement does not define “Good Reason”),
then, a Participant’s termination shall be for “Good Reason” if termination
results due to any of the following without the Participant’s consent: (A) a
material reduction in the Participant’s base salary as in effect immediately
prior to the date of the Change of Control, (B) the assignment to the
Participant of duties or responsibilities materially inconsistent with, or a
material diminution in, the Participant’s position, authority, duties or
responsibilities as in effect immediately prior to the Change of Control, or (C)
the relocation of the Participant’s principal place of employment by more than
30 miles from the location at which the Participant was stationed immediately
prior to the Change of Control. Notwithstanding the foregoing, with respect to
Directors, unless the Administrator determines otherwise, a Director’s
termination from service on the Board shall be for “Good Reason” if the
Participant ceases to serve as a Director, or, if the Company is not the
surviving company in the Change of Control event, a member of the board of
directors of the surviving entity, in either case, due to the Participant’s
failure to be nominated to serve as a director of such entity or the
Participant’s failure to be elected to serve as a director of such entity, but
not due to the Participant’s decision not to continue service on the Board of
Directors of the Company or the board of directors of the surviving entity, as
the case may be. An event or condition that would otherwise constitute “Good
Reason” shall constitute Good Reason only if the Company fails to rescind or
cure such event or condition within 30 days after receipt from the Participant
of written notice of the event which constitutes Good Reason, and Good Reason
shall cease to exist for any event or condition described herein on the 60th day
following the later of the occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice thereof prior to
such date. In the context other than a Change of Control, “Good Reason” shall be
as defined by the Administrator. The determination of “Good Reason” shall be
made by the Administrator and its determination shall be final and conclusive.
(z)    Incentive Option means an Option that is designated by the Administrator
as an Incentive Option pursuant to Section 7 and intended to meet the
requirements of incentive stock options under Code Section 422.
(aa)    Independent Contractor means an independent contractor, consultant or
advisor providing services (other than capital-raising services) to the Company
or an Affiliate.
(bb)    Nonqualified Option means an Option granted under Section 7 that is not
intended to qualify as an incentive stock option under Code Section 422.
(cc)    Option means a stock option granted under Section 7 that entitles the
holder to purchase from the Company a stated number of shares of Common Stock at
the Option Price, and subject to such terms and conditions, as may be set forth
in the Plan or an Award Agreement or established by the Administrator.
(dd)    Option Period means the term of an Option, as provided in Section 7(d).
(ee)    Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).
(ff)    Other Stock-Based Award means a right, granted to a Participant under
Section 12, that relates to or is valued by referenced to shares of Common Stock
or other Awards relating to shares of Common Stock.
(gg)    Parent shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).
(hh)    Participant means an individual who is an Employee employed by, or a
Director or Independent Contractor providing services to, the Company or an
Affiliate who satisfies the requirements of Section 6 and is selected by the
Administrator to receive an Award under the Plan.
(ii)    Performance Award means a Performance Share Award and/or a Performance
Unit Award, as provided in Section 10.
(jj)    Performance Measures mean one or more performance factors which may be
established by the Administrator with respect to an Award. Performance factors
may be based on such corporate, business unit or division and/or individual
performance factors and criteria as the Administrator in its discretion may deem
appropriate; provided,


4

--------------------------------------------------------------------------------





however, that, if and to the extent required under Code Section 162(m) with
respect to Awards granted to Covered Employees that are intended to qualify as
“performance-based compensation” under Code Section 162(m), such performance
factors shall be objective and shall be based upon one or more of the following
criteria (as determined by the Administrator in its discretion): (i) cash flow;
(ii) return on equity; (iii) return on assets; (iv) earnings per share;
(v) operations expense efficiency milestones; (vi) consolidated earnings before
or after taxes (including earnings before interest, taxes, depreciation and
amortization); (vii) net income; (viii) operating income; (ix) book value per
share; (x) return on investment; (xi) return on capital; (xii) improvements in
capital structure; (xiii) expense management; (xiv) profitability of an
identifiable business unit or product; (xv) maintenance or improvement of profit
margins; (xvi) stock price or total stockholder return; (xvii) market share;
(xviii) revenues or sales; (xix) costs; (xx) working capital; (xxi) economic
wealth created; (xxii) strategic business criteria; (xxiii) efficiency ratio(s);
(xxiv) achievement of division, group, function or corporate financial,
strategic or operational goals; and (xxv) net charge offs/average loans,
non-performing assets/ending loans, pre-tax, pre-provision income and/or other
credit quality measures; and (xxvi) comparisons with stock market indices or
performances of metrics of peer companies. In addition, with respect to
compensation that is not intended to qualify for the performance-based
compensation exception under Code Section 162(m), the Administrator may approve
performance objectives based on other criteria, which may or may not be
objective. If and to the extent that Code Section 162(m) is applicable, the
Administrator shall, within the time and in the manner prescribed by Code
Section 162(m), define in an objective fashion the manner of calculating the
Performance Measures it selects to use for Covered Employees during any specific
performance period. The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its divisions, units, segments,
partnerships, joint ventures or minority investments, facilities, product lines
or products or any combination of the foregoing. The targeted level or levels of
performance with respect to such business criteria may be established at such
levels and on such terms as the Administrator may determine, in its discretion,
including but not limited to on an absolute basis, in relation to performance in
a prior performance period, relative to one or more peer group companies or
indices, on a per share and/or share per capita basis, on a pre-tax or after tax
basis, and/or any combination thereof.
(kk)    Performance Share means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, stated with
reference to a specified number of shares of Common Stock, that entitles the
holder to receive shares of Common Stock, a cash payment or a combination of
Common Stock and cash (as determined by the Administrator), subject to the terms
of the Plan and the terms and conditions established by the Administrator.
(ll)    Performance Unit means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, that
entitles the holder to receive shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.
(mm)    Phantom Stock Award means an Award granted under Section 11, entitling a
Participant to a payment in cash, shares of Common Stock or a combination of
cash and Common Stock (as determined by the Administrator), following the
completion of the applicable vesting period and compliance with the terms of the
Plan and other terms and conditions established by the Administrator. The unit
value of a Phantom Stock Award shall be based on the Fair Market Value of a
share of Common Stock.
(nn)    Plan means the Atlantic Capital Bancshares, Inc. 2015 Stock Incentive
Plan, as amended and/or restated.
(oo)    Prior Plan means the Atlantic Capital Bancshares, Inc. 2006 Stock
Incentive Plan, as it may be amended and/or restated.
(pp)    Related SAR means an SAR granted under Section 8 that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to the Company, unexercised, of that portion of the Option to which
the SAR relates.
(qq)    Restricted Award means a Restricted Stock Award and/or a Restricted
Stock Unit Award, as provided in Section 9.


5

--------------------------------------------------------------------------------





(rr)    Restricted Stock Award means shares of Common Stock granted to a
Participant under Section 9. Shares of Common Stock subject to a Restricted
Stock Award shall cease to be restricted when, in accordance with the terms of
the Plan and the terms and conditions established by the Administrator, the
shares vest and become transferable and free of substantial risks of forfeiture.
(ss)    Restricted Stock Unit means a Restricted Award granted to a Participant
pursuant to Section 9 which is settled, if at all, (i) by the delivery of one
share of Common Stock for each Restricted Stock Unit, (ii) in cash in an amount
equal to the Fair Market Value of one share of Common Stock for each Restricted
Stock Unit, or (iii) in a combination of cash and shares equal to the Fair
Market Value of one share of Common Stock for each Restricted Stock Unit, as
determined by the Administrator. A Restricted Stock Unit represents the promise
of the Company to deliver shares of Common Stock, cash or a combination thereof,
as applicable, at the end of the applicable restriction period if and only to
the extent the Award vests and ceases to be subject to forfeiture, subject to
compliance with the terms of the Plan and Award Agreement and any terms and
conditions established by the Administrator.
(tt)    Retirement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, have the meaning given in an Award Agreement,
employment agreement, change of control plan or agreement, consulting agreement
or other similar plan or agreement, if any, to which the Participant is a party,
or, if there is no such plan or agreement (or if such agreement does not define
“Retirement”), then “Retirement” shall, unless the Administrator determines
otherwise, mean retirement at a time when the Participant’s age plus years of
service to the Company or an Affiliate equals or exceeds 65, provided, however,
that the Participant has completed a minimum service period of 10 years. The
Administrator shall have authority to determine if a Retirement has occurred.
(uu)    SAR means a stock appreciation right granted under Section 8 entitling
the Participant to receive, with respect to each share of Common Stock
encompassed by the exercise of such SAR, the excess, if any, of the Fair Market
Value on the date of exercise over the Base Price, subject to the terms of the
Plan and Award Agreement and any other terms and conditions established by the
Administrator. References to “SARs” include both Related SARs and Freestanding
SARs, unless the context requires otherwise.
(vv)    Securities Act means the Securities Act of 1933, as amended.
(ww)    Subsidiary shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Code Section 424(f).
(xx)    Termination Date means the date of termination of a Participant’s
employment or service for any reason, as determined by the Administrator (taking
into account any Code Section 409A considerations).
2.
Purpose

The purposes of the Plan are to encourage and enable selected Employees,
Directors and Independent Contractors of the Company and its Affiliates to
acquire or to increase their holdings of Common Stock and other equity-based
interests in the Company and/or to provide other incentive awards in order to
promote a closer identification of their interests with those of the Company and
its shareholders, and to provide flexibility to the Company in its ability to
motivate, attract and retain the services of Participants upon whose judgment,
interest and special effort the successful conduct of its operation largely
depends. These purposes may be carried out through the granting of Awards to
selected Participants, including the granting of Options in the form of
Incentive Stock Options and/or Nonqualified Options; SARs in the form of
Freestanding SARs and/or Related SARs; Restricted Awards in the form of
Restricted Stock Awards and/or Restricted Stock Units; Performance Awards in the
form of Performance Shares and/or Performance Units; Phantom Stock Awards; Other
Stock-Based Awards; Cash Bonus Awards; and/or Dividend Equivalent Awards.
3.
Administration of the Plan

(a)    The Plan shall be administered by the Board or, upon its delegation, by
the Committee (or a subcommittee thereof). If and to the extent required under
Rule 16b-3 adopted under the Exchange Act, the Committee shall be comprised
solely of two or more “non-employee directors,” as such term is defined in Rule
16b-3, or as may


6

--------------------------------------------------------------------------------





otherwise be permitted under Rule 16b-3. Further, if and to the extent required
by Code Section 162(m), the Plan shall be administered by a committee comprised
of two or more “outside directors” (as such term is defined in Code Section
162(m)) or as may otherwise be permitted under Code Section 162(m). In addition,
Committee members shall qualify as “independent directors” under applicable
stock exchange rules if and to the extent required.
(b)    Subject to the provisions of the Plan, the Administrator shall have full
and final authority in its discretion to take any action with respect to the
Plan including, without limitation, the authority to (i) determine all matters
relating to Awards, including selection of individuals to be granted Awards, the
types of Awards, the number of shares of Common Stock, if any, subject to an
Award, and all terms, conditions, restrictions and limitations of an Award; (ii)
prescribe the form or forms of Award Agreements evidencing any Awards granted
under the Plan; (iii) establish, amend and rescind rules and regulations for the
administration of the Plan; (iv) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award or Award Agreement; and
(v) construe and interpret the Plan, Awards and Award Agreements made under the
Plan, to interpret rules and regulations for administering the Plan and to make
all other determinations deemed necessary or advisable for administering the
Plan. In addition, (i) the Administrator shall have the authority, subject to
the restrictions contained in Section 3(c) herein, to accelerate the date that
any Award which was not otherwise exercisable, vested or earned shall become
exercisable, vested or earned in whole or in part without any obligation to
accelerate such date with respect to any other Award granted to any recipient;
and (ii) the Administrator may in its sole discretion modify or extend the terms
and conditions for exercise, vesting or earning of an Award (in each case,
taking into account any Code Section 409A considerations). The Administrator’s
authority to grant Awards and authorize payments under the Plan shall not in any
way restrict the authority of the Company to grant compensation to Employees,
Directors or Independent Contractors under any other compensation plan, program
or arrangement of the Company or an Affiliate. The Administrator may determine
that a Participant’s rights, payments and/or benefits with respect to an Award
(including but not limited to any shares issued or issuable and/or cash paid or
payable with respect to an Award) shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
employment for Cause, violation of policies of the Company or an Affiliate,
breach of non-solicitation, noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, other conduct by the Participant
that is determined by the Administrator to be detrimental to the business or
reputation of the Company or any Affiliate, and/or other circumstances where
such reduction, cancellation, forfeiture or recoupment is required by Applicable
Law. In addition, the Administrator shall have the authority and discretion to
establish terms and conditions of Awards (including but not limited to the
establishment of subplans) as the Administrator determines to be necessary or
appropriate to conform to the applicable requirements or practices of
jurisdictions outside of the United States. In addition to action by meeting in
accordance with Applicable Law, any action of the Administrator with respect to
the Plan may be taken by a written instrument signed by all of the members of
the Board or Committee, as appropriate, and any such action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called. All determinations of the
Administrator with respect to the Plan and any Award or Award Agreement will be
final and binding on the Company and all persons having or claiming an interest
in any Award granted under the Plan. No member of the Board or Committee, as
applicable, shall be liable while acting as Administrator for any action or
determination made in good faith with respect to the Plan, an Award or an Award
Agreement. The members of the Board or Committee, as applicable, shall be
entitled to indemnification and reimbursement in the manner and to the fullest
extent provided in the Company’s articles of incorporation and/or bylaws and/or
pursuant to Applicable Law.
(c)    Notwithstanding the provisions of Section 3(b), Awards granted to
Participants under the Plan shall be subject to a minimum vesting (or earning)
(collectively, “vesting”) period of one year during; provided, however, that (i)
the Administrator may provide for acceleration of vesting of all or a portion of
an Award in the event of a Participant's death, Disability or Retirement, or (to
the extent provided in Section 15 herein) upon the occurrence of a Change of
Control of the Company; (ii) the Administrator may provide for the grant of an
Award to any Participant without a minimum vesting period or may accelerate the
vesting of all or a portion of an Award for any reason, but only with respect to
Awards for no more than an aggregate of five percent (5%) of the total number of
shares of Common Stock authorized for issuance under the Plan pursuant to
Section 5(a) herein, upon such terms and conditions as the Administrator shall
determine; and (iii) the Administrator also may provide for the grant of Awards
to Participants that have different vesting terms in the case of Awards that are
substituted for other equity awards in connection with mergers, consolidations
or other similar transactions.


7

--------------------------------------------------------------------------------





(d)    The Administrator may adjust or modify Performance Measures or other
performance factors or terms or condition of Awards due to extraordinary items,
transactions, events or developments, or in recognition of any other unusual or
infrequent events affecting the Company or the financial statements of the
Company, or in response to changes in Applicable Law, accounting principles or
business conditions, in each case as determined by the Administrator (provided
that any adjustment or modification involving Covered Employees for compensation
that is intended to qualify as “performance-based compensation” under Code
Section 162(m) shall be subject to any applicable Code Section 162(m)
restrictions). By way of example but not limitation, the Administrator may
provide with respect to any Award that any evaluation of performance shall
exclude or otherwise objectively adjust for any specified circumstance or event
that occurs during a performance period, including circumstances or events such
as the following: (i) asset write-downs or impairment charges; (ii) significant
litigation or claim judgments or settlements; (iii) the effect of changes in tax
laws, accounting standards or principles or other laws or regulatory rules; (iv)
any reorganization and restructuring programs; (v) extraordinary nonrecurring
items as described in then-current accounting principles; (vi) extraordinary
nonrecurring items as described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders; (vii) acquisitions or divestitures; (viii) a change in
the Company’s fiscal year; (ix) any other specific unusual or infrequent events
or objectively determinable category thereof; and/or (x) foreign exchange gains
and losses.
(e)    Notwithstanding the other provisions of Section 3, the Board may
expressly delegate to one or more officers of the Company or a special committee
consisting of one or more directors who are also officers of the Company the
authority, within specified parameters, to grant Awards to eligible
Participants, and to make any or all of the determinations reserved for the
Administrator in the Plan and summarized in Section 3(b) with respect to such
Awards (subject to any restrictions imposed by Applicable Law and such terms and
conditions as may be established by the Administrator); provided, however, that,
if and to the extent required by Section 16 of the Exchange Act or Code Section
162(m), the Participant, at the time of said grant or other determination, (i)
is not deemed to be an officer or director of the Company within the meaning of
Section 16 of the Exchange Act; and (ii) is not deemed to be a Covered Employee
as defined under Code Section 162(m). To the extent that the Administrator has
delegated authority to grant Awards pursuant to this Section 3(e) to an
officer(s) and/or a special committee, references to the “Administrator” shall
include references to such officer(s) and/or special committee, subject,
however, to the requirements of the Plan, Rule 16b-3, Code Section 162(m) and
other Applicable Law.
4.
Effective Date

The Effective Date of the Plan shall be May 21, 2015 (the “Effective Date”). The
Plan was amended and restated effective May 18, 2017. Awards may be granted on
or after the Effective Date, but no Awards may be granted after May 20, 2025.
Awards that are outstanding at the end of the Plan term (or such earlier
termination date as may be established by the Board pursuant to Section 17(a))
shall continue in accordance with their terms, unless otherwise provided in the
Plan or an Award Agreement.
5.
Shares of Stock Subject to the Plan; Award Limitations

(a)    Shares of Stock Subject to the Plan: Subject to adjustments as provided
in Section 5(d), the maximum aggregate number of shares of Common Stock that may
be issued pursuant to Awards granted under the Plan shall not exceed the sum of
(i) 4,000,000 shares, plus (ii) any shares that remain available under the Prior
Plan for the grant of awards as of the Effective Date of the Plan, plus
(iii) any shares subject to an award granted under the Prior Plan, which award
is at any time forfeited, cancelled, terminated, expires or lapses for any
reason without the issuance of shares or pursuant to which such shares are
forfeited to or reacquired by the Company. Shares delivered under the Plan shall
be authorized but unissued shares, treasury shares or shares purchased on the
open market or by private purchase. The Company hereby reserves sufficient
authorized shares of Common Stock to meet the grant of Awards hereunder.
(b)    Award Limitations: Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply to Awards granted under the
Plan, in each case subject to adjustments pursuant to Section 5(d):
(i)    The maximum aggregate number of shares of Common Stock that may be issued
under the Plan pursuant to the grant of Incentive Options shall not exceed
4,000,000 shares;


8

--------------------------------------------------------------------------------





(ii)    In any 12-month period, no Participant may be granted Options and SARs
that are not related to an Option for more than 1,000,000 shares of Common Stock
(or the equivalent value thereof based on the Fair Market Value per share of the
Common Stock on the date of grant of an Award);
(iii)    In any 12-month period, no Participant may be granted Awards other than
Options or SARs that are settled in shares of Common Stock for more than
1,000,000 shares of Common Stock (or the equivalent value thereof based on the
Fair Market Value per share of the Common Stock on the date of grant of an
Award); provided, however that Cash Bonus Awards shall be governed by the
provisions of Section 13 herein; and
(iv)    Notwithstanding the provisions of Sections 5(b)(ii) and (iii) herein,
with respect to non-employee Directors, in any 12-month period, no such
non-employee Director may be granted Awards for more than $100,000 in fair value
of shares of Common Stock (or the equivalent value thereof based on the Fair
Market Value per share of Common Stock on the date of grant of such an Award);
provided, however, that any Director cash retainer fees or other fees that are
settled in shares of Common Stock shall not be subject to this limitation.
(For purposes of Section 5(b)(ii), (iii) and (iv), an Option and Related SAR
shall be treated as a single Award.)
(c)    Additional Share Counting Provisions. The following provisions shall
apply with respect to the share limitations of Section 5(a):
(i)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.
(ii)    Awards settled in cash shall not be counted against the share
limitations stated in Section 5(a) herein.
(iii)    Dividends, including dividends paid in shares, or dividend equivalents
paid in cash in connection with outstanding Awards, will not be counted towards
the share limitations in Section 5(a).
(iv)    To the extent that the full number of shares subject to an Award other
than an Option or SAR is not issued for any reason, including by reason of
failure to achieve maximum performance goals, only the number of shares issued
and delivered shall be considered for purposes of determining the number of
shares remaining available for issuance pursuant to Awards granted under the
Plan.
(v)    The following shares of Common Stock may not again be made available for
issuance as Awards under the Plan: (A) shares withheld from an Award or
delivered by a Participant to satisfy tax withholding requirements for Awards,
(B) shares not issued or delivered as a result of the net settlement of an
outstanding Award, (C) shares withheld or delivered to pay the exercise price
related to an outstanding Award and (D) shares repurchased on the open market
with the proceeds of the purchase price for an Award.
(vi)    Further, (A) shares issued under the Plan through the settlement,
assumption or substitution of outstanding awards granted by another entity or
obligations to grant future awards as a condition of or in connection with a
merger, acquisition or similar transaction involving the Company acquiring
another entity shall not reduce the maximum number of shares available for
delivery under the Plan, and (B) available shares under a shareholder approved
plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and will not reduce the
maximum number of shares available under the Plan, subject, in the case of both
(A) and (B) herein, to applicable stock exchange listing requirements.
(d)    Adjustments; Right to Issue Additional Securities: If there is any change
in the outstanding shares of Common Stock because of a merger, consolidation or
reorganization involving the Company, or if the Board declares a stock dividend,
stock split distributable in shares of Common Stock, other distribution (other
than regular or ordinary cash dividends) or reverse stock split, combination or
reclassification of the Common Stock, or if there is a similar change in the
capital stock structure of the Company affecting the Common Stock (excluding
conversion of convertible


9

--------------------------------------------------------------------------------





securities by the Company and/or the exercise of warrants by their holders),
then the number of shares of Common Stock reserved for issuance under the Plan
shall be correspondingly adjusted, and the Administrator shall make such
adjustments to Awards or to any provisions of this Plan as the Administrator
deems equitable to prevent dilution or enlargement of Awards or as may otherwise
be advisable. Nothing in the Plan, an Award or an Award Agreement shall limit
the ability of the Company to issue additional securities (including but not
limited to the issuance of other options or other derivative securities,
warrants, additional shares or classes of Common Stock, preferred stock and/or
other convertible securities).
6.
Eligibility

An Award may be granted only to an individual who satisfies all of the following
eligibility requirements on the date the Award is granted:
(a)    The individual is either (i) an Employee, (ii) a Director or (iii) an
Independent Contractor.
(b)    With respect to the grant of Incentive Options, the individual is
otherwise eligible to participate under this Section 6, is an Employee of the
Company or a Parent or Subsidiary and does not own, immediately before the time
that the Incentive Option is granted, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a Parent
or Subsidiary. Notwithstanding the foregoing, an Employee who owns more than 10%
of the total combined voting power of all classes of stock of the Company or a
Parent or Subsidiary may be granted an Incentive Option if the Option Price is
at least 110% of the Fair Market Value of the Common Stock, and the Option
Period does not exceed five years. For this purpose, an individual will be
deemed to own stock which is attributable to him under Code Section 424(d).
(c)    With respect to the grant of substitute awards or assumption of awards in
connection with a merger, consolidation, acquisition, reorganization or similar
transaction involving the Company or an Affiliate, the recipient is otherwise
eligible to receive the Award and the terms of the award are consistent with the
Plan and Applicable Law (including, to the extent necessary, the federal
securities laws registration provisions, Code Section 409A and Code Section
424(a)).
(d)    The individual, being otherwise eligible under this Section 6, is
selected by the Administrator as an individual to whom an Award shall be granted
(as defined above, a “Participant”).
7.
Options

(a)    Grant of Options: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Options to such eligible Participants
in such numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of the Company
or a Parent or Subsidiary. To the extent that an Option is designated as an
Incentive Option but does not qualify as such under Code Section 422, the Option
(or portion thereof) shall be treated as a Nonqualified Option. An Option may be
granted with or without a Related SAR.
(b)    Option Price: The Option Price per share at which an Option may be
exercised shall be established by the Administrator and stated in the Award
Agreement evidencing the grant of the Option; provided, that (i) the Option
Price of an Option shall be no less than 100% of the Fair Market Value per share
of the Common Stock as determined on the date the Option is granted (or 110% of
the Fair Market Value with respect to Incentive Options granted to an Employee
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or a Parent or Subsidiary, as provided in
Section 6(b)); and (ii) in no event shall the Option Price per share of any
Option be less than the par value, if any, per share of the Common Stock.
Notwithstanding the foregoing, the Administrator may in its discretion authorize
the grant of substitute or assumed options of an acquired entity with an Option
Price not equal to 100% of the Fair Market Value of the stock on the date of
grant, if the terms of such substitution or assumption otherwise comply, to the
extent deemed applicable, with Code Section 409A and/or Code Section 424(a).


10

--------------------------------------------------------------------------------





(c)    Date of Grant: An Option shall be considered to be granted on the date
that the Administrator acts to grant the Option, or on such other date as may be
established by the Administrator in accordance with Applicable Law.
(d)    Option Period and Limitations on the Right to Exercise Options:
(i)    The Option Period shall be determined by the Administrator at the time
the Option is granted and shall be stated in the Award Agreement. The Option
Period shall not extend more than 10 years from the date on which the Option is
granted (or five years with respect to Incentive Options granted to an Employee
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or a Parent or Subsidiary, as provided in
Section 6(b)). Any Option or portion thereof not exercised before expiration of
the Option Period shall terminate. The period or periods during which, and the
terms and conditions pursuant to which, an Option may vest and become
exercisable shall be determined by the Administrator in its discretion, subject
to the terms of the Plan (including but not limited to the provisions of Section
3(c) herein).
(ii)    An Option may be exercised by giving written notice to the Company in
form acceptable to the Administrator at such place and subject to such
conditions as may be established by the Administrator or its designee. Such
notice shall specify the number of shares to be purchased pursuant to an Option
and the aggregate purchase price to be paid therefor and shall be accompanied by
payment of such purchase price. Unless an Award Agreement provides otherwise,
such payment shall be in the form of cash or cash equivalent; provided that,
except where prohibited by the Administrator or Applicable Law (and subject to
such terms and conditions as may be established by the Administrator), payment
may also be made:
(A)    By delivery (by either actual delivery or attestation) of shares of
Common Stock owned by the Participant for such time period, if any, as may be
determined by the Administrator;
(B)    By shares of Common Stock withheld upon exercise;
(C)    With respect only to purchases upon exercise of an Option after a Public
Market for the Common Stock exists, by delivery of written notice of exercise to
the Company and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Company the amount of sale
or loan proceeds to pay the Option Price;
(D)    By such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Law; and/or
(E)    By any combination of the foregoing methods.
Shares delivered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee. For the purposes of the Plan, a “Public Market”
for the Common Stock shall be deemed to exist (i) upon consummation of a firm
commitment underwritten public offering of the Common Stock (or successor
securities thereto) pursuant to an effective registration statement under the
Securities Act or (ii) if the Administrator otherwise determines that there is
an established public market for the Common Stock.
(iii)    The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an Option following termination of
the Participant’s employment or service with the Company. Such rights, if any,
shall be subject to the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all Options issued
pursuant to this Section 7, and may reflect distinctions based on the reasons
for termination of employment or service.
(e)    Notice of Disposition: If shares of Common Stock acquired upon exercise
of an Incentive Option are disposed of within two years following the date of
grant or one year following the transfer of such shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of


11

--------------------------------------------------------------------------------





the date and terms of such disposition and provide such other information
regarding the disposition as the Administrator may reasonably require.
(f)    Limitation on Incentive Options: In no event shall there first become
exercisable by an Employee in any one calendar year Incentive Options granted by
the Company or any Parent or Subsidiary with respect to shares having an
aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000; provided that, if such limit is exceeded, then
the first $100,000 of shares to become exercisable in such calendar year will be
Incentive Options and the Options (or portion thereof) for shares with a value
in excess of $100,000 that first became exercisable in that calendar year will
be Nonqualified Options. In the event the Code or the regulations promulgated
thereunder are amended after the Effective Date of the Plan to provide for a
different limitation on the Fair Market Value of shares permitted to be subject
to Incentive Options, then such different limit shall be automatically
incorporated herein. To the extent that any Incentive Options are first
exercisable by a Participant in excess of the limitation described herein, the
excess shall be considered a Nonqualified Option.
(g)    Nontransferability of Options: Incentive Options shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of intestate succession or, in the Administrator’s
discretion, such transfers as may otherwise be permitted in accordance with
Treasury Regulation Section 1.421-1(b)(2) or Treasury Regulation Section
1.421-2(c) or any successor provisions thereto. Nonqualified Options shall not
be transferable (including by sale, assignment, pledge or hypothecation) other
than by will or the laws of intestate succession, except for transfers if and to
the extent permitted by the Administrator in a manner consistent with the
registration provisions of the Securities Act. Except as may be permitted by the
preceding, an Option shall be exercisable during the Participant’s lifetime only
by him or by his guardian or legal representative. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.
8.
Stock Appreciation Rights

(a)    Grant of SARs: Subject to the limitations of the Plan, the Administrator
may in its discretion grant SARs to such eligible Participants, in such numbers,
upon such terms and at such times as the Administrator shall determine. SARs may
be granted to the holder of an Option (a “Related Option”) with respect to all
or a portion of the shares of Common Stock subject to the Related Option (a
“Related SAR”) or may be granted separately to an eligible individual (a
“Freestanding SAR”). The Base Price per share of an SAR shall be no less than
100% of the Fair Market Value per share of the Common Stock on the date the SAR
is granted. Notwithstanding the foregoing, the Administrator may in its
discretion authorize the grant of substitute or assumed SARs of an acquired
entity with a Base Price per share not equal to at least 100% of the Fair Market
Value of the stock on the date of grant, if the terms of such substitution or
assumption otherwise comply, to the extent deemed applicable, with Code Section
409A and/or Code Section 424(a). An SAR shall be considered to be granted on the
date that the Administrator acts to grant the SAR, or on such other date as may
be established by the Administrator in accordance with Applicable Law.
(b)    Related SARs: A Related SAR may be granted either concurrently with the
grant of the Related Option or (if the Related Option is a Nonqualified Option)
at any time thereafter prior to the complete exercise, termination, expiration
or cancellation of such Related Option. The Base Price of a Related SAR shall be
equal to the Option Price of the Related Option. Related SARs shall be
exercisable only at the time and to the extent that the Related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Administrator may provide in an Award Agreement), and in no event after
the complete termination or full exercise of the Related Option. Notwithstanding
the foregoing, a Related SAR that is related to an Incentive Option may be
exercised only to the extent that the Related Option is exercisable and only
when the Fair Market Value exceeds the Option Price of the Related Option. Upon
the exercise of a Related SAR granted in connection with a Related Option, the
Option shall be canceled to the extent of the number of shares as to which the
SAR is exercised, and upon the exercise of a Related Option, the Related SAR
shall be canceled to the extent of the number of shares as to which the Related
Option is exercised or surrendered.
(c)    Freestanding SARs: An SAR may be granted without relationship to an
Option (as defined above, a “Freestanding SAR”) and, in such case, will be
exercisable upon such terms and subject to such conditions as may be determined
by the Administrator, subject to the terms of the Plan.


12

--------------------------------------------------------------------------------





(d)    Exercise of SARs:
(i)    Subject to the terms of the Plan (including but not limited to Section
3(c) herein), SARs shall be vested and exercisable in whole or in part upon such
terms and conditions as may be established by the Administrator. The period
during which an SAR may be exercisable shall not exceed 10 years from the date
of grant or, in the case of Related SARs, such shorter Option Period as may
apply to the Related Option. Any SAR or portion thereof not exercised before
expiration of the period established by the Administrator shall terminate.
(ii)    SARs may be exercised by giving written notice to the Company in form
acceptable to the Administrator at such place and subject to such terms and
conditions as may be established by the Administrator or its designee. Unless
the Administrator determines otherwise, the date of exercise of an SAR shall
mean the date on which the Company shall have received proper notice from the
Participant of the exercise of such SAR.
(iii)    The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an SAR following termination of the
Participant’s employment or service with the Company. Such rights, if any, shall
be determined in the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all SARs issued
pursuant to this Section 8, and may reflect distinctions based on the reasons
for termination of employment or service.
(e)    Payment Upon Exercise: Subject to the limitations of the Plan, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying (i) the excess, if any, of the
Fair Market Value of a share of Common Stock on the date of exercise of the SAR
over the Base Price of the SAR by (ii) the number of shares of Common Stock with
respect to which the SAR is being exercised. The consideration payable upon
exercise of an SAR shall be paid in cash, shares of Common Stock (valued at Fair
Market Value on the date of exercise of the SAR) or a combination of cash and
shares of Common Stock, as determined by the Administrator.
(f)    Nontransferability: Unless the Administrator determines otherwise, SARs
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except
for transfers if and to the extent permitted by the Administrator in a manner
consistent with the registration provisions of the Securities Act. Except as may
be permitted by the preceding sentence, SARs may be exercised during the
Participant’s lifetime only by him or by his guardian or legal representative.
The designation of a beneficiary in accordance with the Plan does not constitute
a transfer.
9.
Restricted Awards

(a)    Grant of Restricted Awards: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Restricted Awards to such
Participants, for such numbers of shares of Common Stock, upon such terms and at
such times as the Administrator shall determine. Such Restricted Awards may be
in the form of Restricted Stock Awards and/or Restricted Stock Units that are
subject to certain conditions, which conditions must be met in order for the
Restricted Award to vest and be earned (in whole or in part) and no longer
subject to forfeiture. Restricted Stock Awards shall be payable in shares of
Common Stock. Restricted Stock Units shall be payable in cash or shares of
Common Stock, or partly in cash and partly in shares of Common Stock, in
accordance with the terms of the Plan and the discretion of the Administrator.
Subject to the provisions of Section 3(c) herein, the Administrator shall
determine the nature, length and starting date of the period, if any, during
which a Restricted Award may be earned (the “Restriction Period”), and shall
determine the conditions which must be met in order for a Restricted Award to be
granted or to vest or be earned (in whole or in part), which conditions may
include, but are not limited to, payment of a stipulated purchase price,
attainment of performance objectives, continued service or employment for a
certain period of time, a combination of attainment of performance objectives
and continued service, Retirement, Disability, death or any combination of such
conditions. In the case of Restricted Awards based upon performance criteria, or
a combination of performance criteria and continued service, the Administrator
shall determine the Performance Measures applicable to such Restricted Awards
(subject to Section 1(jj)).


13

--------------------------------------------------------------------------------





(b)    Vesting of Restricted Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Restricted
Awards have vested and been earned and are payable and to establish and
interpret the terms and conditions of Restricted Awards.
(c)    Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise, if the employment or service of a
Participant shall be terminated for any reason (whether by the Company or the
Participant and whether voluntary or involuntary) and all or any part of a
Restricted Award has not vested or been earned pursuant to the terms of the Plan
and related Award Agreement, such Award, to the extent not then vested or
earned, shall be forfeited immediately upon such termination and the Participant
shall have no further rights with respect thereto.
(d)    Share Certificates; Escrow: Unless the Administrator determines
otherwise, a certificate or certificates representing the shares of Common Stock
subject to a Restricted Stock Award shall be issued in the name of the
Participant (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) after the Award
has been granted. Notwithstanding the foregoing, the Administrator may require
that (i) a Participant deliver the certificate(s) (or other instruments) for
such shares to the Administrator or its designee to be held in escrow until the
Restricted Stock Award vests and is no longer subject to a substantial risk of
forfeiture (in which case the shares will be promptly released to the
Participant) or is forfeited (in which case the shares shall be returned to the
Company); and/or (ii) a Participant deliver to the Company a stock power,
endorsed in blank (or similar instrument), relating to the shares subject to the
Restricted Stock Award which are subject to forfeiture. Unless the Administrator
determines otherwise, a certificate or certificate representing shares of Common
Stock issuable pursuant to a Restricted Stock Unit shall be issued in the name
of the Participant (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with Applicable Law shall be provided)
promptly after the Award (or portion thereof) has vested and is distributable.
(e)    Nontransferability: Unless the Administrator determines otherwise,
Restricted Awards that have not vested shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than transfers by will or the
laws of intestate succession, and the recipient of a Restricted Award shall not
sell, transfer, assign, pledge or otherwise encumber shares subject to the Award
until the Restriction Period has expired and until all conditions to vesting
have been met. The designation of a beneficiary in accordance with the Plan does
not constitute a transfer.
10.
Performance Awards

(a)    Grant of Performance Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
Participants upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be in the form of
Performance Shares and/or Performance Units. An Award of a Performance Share is
a grant of a right to receive shares of Common Stock, the cash value thereof, or
a combination thereof (in the Administrator’s discretion), which is contingent
upon the achievement of performance or other objectives during a specified
period and which has a value on the date of grant equal to the Fair Market Value
of a share of Common Stock. An Award of a Performance Unit is a grant in an
amount determined by the Administrator that gives the holder the opportunity to
receive shares of Common Stock, a cash payment or a combination of Common Stock
and cash (as determined by the Administrator), which is contingent upon the
achievement of performance or other objectives during a specified period and
which has an initial value determined in a dollar amount established by the
Administrator at the time of grant. Subject to Section 5(b), the Administrator
shall have discretion to determine the number of Performance Units and/or
Performance Shares granted to any Participant. Subject to the provisions of
Section 3(c) herein, the Administrator shall determine the nature, length and
starting date of the period during which a Performance Award may be earned (the
“Performance Period”), and shall determine the conditions which must be met in
order for a Performance Award to be granted or to vest or be earned (in whole or
in part), which conditions may include but are not limited to payment of a
stipulated purchase price, attainment of performance objectives, continued
service or employment for a certain period of time or a combination of any such
conditions. Subject to Section 1(jj), the Administrator shall determine the
Performance Measures applicable to such Performance Awards.
(b)    Earning of Performance Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree


14

--------------------------------------------------------------------------------





Performance Awards have been earned and are payable and to interpret the terms
and conditions of Performance Awards and the provisions of this Section 10.
(c)    Form of Payment: Payment of the amount to which a Participant shall be
entitled upon earning a Performance Award shall be made in cash, shares of
Common Stock or a combination of cash and shares of Common Stock, as determined
by the Administrator in its sole discretion. Payment may be made in a lump sum
or upon such terms as may be established by the Administrator (taking into
account any Code Section 409A considerations).
(d)    Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise (taking into account any Code Section 409A
considerations), if the employment or service of a Participant shall terminate
for any reason (whether by the Company or the Participant and whether voluntary
or involuntary) and the Participant has not earned all or part of a Performance
Award pursuant to the terms of the Plan and related Award Agreement, such Award,
to the extent not then earned, shall be forfeited immediately upon such
termination and the Participant shall have no further rights with respect
thereto.
(e)    Nontransferability: Unless the Administrator determines otherwise,
Performance Awards which have not been earned shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession, and the recipient of a Performance
Award shall not sell, transfer, assign, pledge or otherwise encumber any shares
or any other benefit subject to the Award until the Performance Period has
expired and the conditions to earning the Award have been met. The designation
of a beneficiary in accordance with the Plan does not constitute a transfer.
11.
Phantom Stock Awards

(a)    Grant of Phantom Stock Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Phantom Stock Awards to such eligible
Participants, in such numbers, upon such terms and at such times as the
Administrator shall determine. A Phantom Stock Award is an Award to a
Participant of a number of hypothetical share units with respect to shares of
Common Stock, with a value based on the Fair Market Value of a share of Common
Stock.
(b)    Vesting of Phantom Stock Awards: Subject to the terms of the Plan
(including but not limited to Section 3(c)) (and taking into account any Code
Section 409A considerations), the Administrator shall have sole authority to
determine whether and to what degree Phantom Stock Awards have vested and are
payable and to interpret the terms and conditions of Phantom Stock Awards.
(c)    Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise (taking into account any Code Section 409A
considerations), if the employment or service of a Participant shall be
terminated for any reason (whether by the Company or the Participant and whether
voluntary or involuntary) and all or any part of a Phantom Stock Award has not
vested and become payable pursuant to the terms of the Plan and related Award
Agreement, such Award, to the extent not then vested or earned, shall be
forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.
(d)    Payment of Phantom Stock Awards: Upon vesting of all or a part of a
Phantom Stock Award and satisfaction of such other terms and conditions as may
be established by the Administrator, the Participant shall be entitled to a
payment of an amount equal to the Fair Market Value of one share of Common Stock
with respect to each such Phantom Stock unit which has vested and is payable.
Payment may be made, in the discretion of the Administrator, in cash or in
shares of Common Stock valued at their Fair Market Value on the applicable
vesting date or dates (or other date or dates determined by the Administrator),
or in a combination thereof. Payment may be made in a lump sum or upon such
terms as may be established by the Administrator (taking into account any Code
Section 409A considerations).
(e)    Nontransferability: Unless the Administrator determines otherwise, (i)
Phantom Stock Awards shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than transfers by will or the laws of intestate
succession and (ii) shares of Common Stock (if any) subject to a Phantom Stock
Award may not be sold, transferred, assigned, pledged or otherwise encumbered
until the Phantom Stock Award has vested and all other


15

--------------------------------------------------------------------------------





conditions established by the Administrator have been met. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.
12.
Other Stock-Based Awards

The Administrator shall have the authority to grant Other Stock-Based Awards to
one or more eligible Participants. Such Other Stock-Based Awards may be valued
in whole or in part by reference to, or otherwise based on or related to, shares
of Common Stock or Awards for shares of Common Stock, including but not limited
to Other Stock-Based Awards granted in lieu of bonus, salary or other
compensation, Other Stock-Based Awards granted with vesting or performance
conditions, and/or Other Stock-Based Awards granted without being subject to
vesting or performance conditions (subject to the terms of Section 3(c)).
Subject to the provisions of the Plan, the Administrator shall determine the
number of shares of Common Stock to be awarded to a Participant under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, shares of Common Stock or a
combination of cash and shares of Common Stock; and the other terms and
conditions of such Awards. Unless the Administrator determines otherwise, (i)
Other Stock-Based Awards shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession, and (ii) shares of Common Stock (if any) subject to an
Other Stock-Based Award may not be sold, transferred, assigned, pledged or
otherwise encumbered until the Other Stock-Based Award has vested and all other
conditions established by the Administrator have been met. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.
13.
Cash Bonus Awards

The Administrator may, in its discretion, grant Cash Bonus Awards under the Plan
to one or more eligible Participants. Cash Bonus Awards shall be subject to
performance conditions as described in Section 1(jj) above and, to the extent
such Cash Bonus Awards are granted to Covered Employees and intended to qualify
as “performance-based compensation” under Code Section 162(m), shall be subject
to the requirements of Code Section 162(m), if and to the extent applicable,
including without limitation, the establishment of Performance Measures and
certification of performance by the Administrator as provided in Section 1(jj)
and Section 20(c). The Administrator also shall have authority to modify, reduce
or eliminate any Cash Bonus Award. In addition, if and to the extent required
under Code Section 162(m), the aggregate amount of compensation granted to any
one Participant in any 12-month period in respect of all Cash Bonus Awards
granted under the Plan and payable only in cash (and exclusive of Restricted
Stock Unit Awards, Phantom Stock Awards, SARs or other equity-based Awards
settled in cash, which are subject to the Award limitations stated in Section
5(b) herein) shall not exceed $2,000,000.
14.
Dividends and Dividend Equivalents

The Administrator may, in its sole discretion, provide that Awards other than
Options and SARs earn dividends or dividend equivalent right (or “dividend
equivalents”); provided, however, that dividends and dividend equivalents
(whether paid in cash or shares of Common Stock), if any, on unearned or
unvested Awards shall not be paid (even if accrued) unless and until the
underlying Award (or portion thereof) has vested and/or been earned. Such
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account. Any crediting of dividends or dividend equivalents may be
subject to such additional restrictions and conditions as the Administrator may
establish, including reinvestment in additional shares of Common Stock or share
equivalents. Notwithstanding the other provisions herein, any dividends or
dividend equivalents related to an Award shall be structured in a manner so as
to avoid causing the Award and related dividends or dividend equivalents to be
subject to Code Section 409A or shall otherwise be structured so that the Award
and dividends or dividend equivalents are in compliance with Code Section 409A.
15.
Change of Control

Notwithstanding any other provision in the Plan to the contrary (and unless
otherwise required pursuant to Code Section 409A), the following provisions
shall apply in the event of a Change of Control:
(a)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for an Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, (i) all outstanding Options


16

--------------------------------------------------------------------------------





and SARs shall become fully vested and exercisable, whether or not then
otherwise vested and exercisable; and (ii) any restrictions, including but not
limited to the Restriction Period, Performance Period and/or performance
criteria applicable to any outstanding Awards other than Options or SARs shall
be deemed to have been met, and such Awards shall become fully vested, earned
and payable to the fullest extent of the original grant of the applicable Award
(or, in the case of performance-based Awards the earning of which is based on
attaining a target level of performance, such Awards shall be deemed earned at
target).
(b)    Further, in the event that an Award is substituted, assumed or continued
as provided in Section 15(a) herein, the Award will nonetheless become vested
(and, in the case of Options and SARs, exercisable) in full and any
restrictions, including but not limited to the Restriction Period, Performance
Period and/or performance criteria applicable to any outstanding Award other
than Options or SARs shall be deemed to have been met, and such Awards shall
become fully vested, earned and payable to the fullest extent of the original
award (or, in the case of performance-based Awards the earning of which is based
on attaining a target level of performance, such Awards shall be deemed earned
as target), if the employment or service of the Participant is terminated within
six months before (in which case vesting shall not occur until the effective
date of the Change of Control) or one year (or such other period after a Change
of Control as may be stated in a Participant’s employment, change of control,
consulting or other similar agreement, if applicable) after the effective date
of a Change of Control if such termination of employment or service (i) is by
the Company not for Cause or (ii) is by the Participant for Good Reason. For
clarification, for the purposes of this Section 15, the “Company” shall include
any successor to the Company.
(c)    Notwithstanding any other provision of the Plan to the contrary, in the
event that a Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement in effect as of such date, the Participant
shall be entitled to the greater of the benefits provided upon a change of
control of the Company under the Plan or the respective employment agreement,
Change in Control Plan or other arrangement, and such agreement, Change in
Control Plan or other arrangement shall not be construed to reduce in any way
the benefits otherwise provided to a Participant upon a Change of Control as
defined in the Plan.
16.
Withholding

The Company shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to an Award. Prior to the
delivery or transfer of any certificate for shares or any other benefit
conferred under the Plan, the Company shall require any Participant or other
person to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of such recipient. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to such
an Award, by electing (the “election”) to deliver to the Company shares of
Common Stock held by the Participant (which are fully vested and not subject to
any pledge or other security interest) and/or have the Company withhold shares
of Common Stock from the shares to which the recipient is otherwise entitled.
The number of shares to be withheld or delivered shall have a Fair Market Value
as of the date that the amount of tax to be withheld is determined as nearly
equal as possible to, but not exceeding (unless otherwise permitted by the
Administrator in a manner in accordance with Applicable Law and applicable
accounting principles), the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
17.
Amendment and Termination of the Plan and Awards

(a)    Amendment and Termination of Plan; Prohibition on Repricing: The Plan may
be amended, altered, suspended and/or terminated at any time by the Board;
provided, that (i) approval of an amendment to the Plan by the shareholders of
the Company shall be required to the extent, if any, that shareholder approval
of such amendment is required by Applicable Law; and (ii) except for adjustments
made pursuant to Section 5(d) the Company may not, without obtaining shareholder
approval, (A) amend the terms of outstanding Options or SARs to reduce the
Option Price or Base Price of such outstanding Options or SARs; (B) exchange
outstanding Options or SARs for cash, for Options or SARs with an Option Price
or Base Price that is less than the Option Price or Base Price of the original
Option or SAR, or for other equity awards at a time when the original Option or
SAR has an Option Price or Base


17

--------------------------------------------------------------------------------





Price, as the case may be, above the Fair Market Value of the Common Stock; or
(C) take other action with respect to Options or SARs that would be treated as a
repricing under the rules of the principal stock exchange on which shares of the
Common Stock are listed.
(b)    Amendment and Termination of Awards: The Administrator may (subject to
Section 17(a)(ii) herein) amend, alter, suspend and/or terminate any Award
granted under the Plan, prospectively or retroactively, but (except as otherwise
provided in Section 17(c)) such amendment, alteration, suspension or termination
of an Award shall not, without the written consent of the recipient of an
outstanding Award, materially adversely affect the rights of the recipient with
respect to the Award.
(c)    Amendments to Comply with Applicable Law: Notwithstanding Section 17(a)
and Section 17(b) herein, the following provisions shall apply:
(i)    The Administrator shall have unilateral authority to amend the Plan and
any Award (without Participant consent) to the extent necessary to comply with
Applicable Law or changes to Applicable Law (including but in no way limited to
Code Section 409A, Code Section 422 and federal securities laws).
(ii)    The Administrator shall have unilateral authority to make adjustments to
the terms and conditions of Awards in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
18.
Restrictions on Awards and Shares; Compliance with Applicable Law

(a)    General: As a condition to the issuance and delivery of Common Stock
hereunder, or the grant of any benefit pursuant to the Plan, the Company may
require a Participant or other person at any time and from time to time to
become a party to an Award Agreement, other agreement(s) restricting the
transfer, purchase, repurchase and/or voting of shares of Common Stock of the
Company, and any employment agreements, consulting agreements, noncompetition
agreements, confidentiality agreements, nonsolicitation agreements,
nondisparagement agreements or other agreements imposing such restrictions as
may be required by the Company. In addition, without in any way limiting the
effect of the foregoing, each Participant or other holder of shares issued under
the Plan shall be permitted to transfer such shares only if such transfer is in
accordance with the Plan, the Award Agreement, any other applicable agreements
and Applicable Law. The acquisition of shares of Common Stock under the Plan by
a Participant or any other holder of shares shall be subject to, and conditioned
upon, the agreement of the Participant or other holder of such shares to the
restrictions described in the Plan, the Award Agreement and any other applicable
agreements and Applicable Law.
(b)    Compliance with Applicable Laws, Rules and Regulations: The Company may
impose such restrictions on Awards, shares of Common Stock and any other
benefits underlying Awards hereunder as it may deem advisable, including without
limitation restrictions under the federal securities laws, the requirements of
any stock exchange or similar organization and any blue sky, state or foreign
securities or other laws applicable to such securities. Notwithstanding any
other Plan provision to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with Applicable Law (including
but not limited to the requirements of the Securities Act). The Company will be
under no obligation to register shares of Common Stock or other securities with
the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company will
have no liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
an Award hereunder in such form as may be prescribed from time to time by
Applicable Law or as may be advised by legal counsel.
19.
No Right or Obligation of Continued Employment or Service or to Awards;
Compliance with the Plan



18

--------------------------------------------------------------------------------





Neither the Plan, an Award, an Award Agreement nor any other action related to
the Plan shall confer upon a Participant any right to continue in the employ or
service of the Company or an Affiliate as an Employee, Director or Independent
Contractor, or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan, an Award Agreement or as may be
determined by the Administrator, all rights of a Participant with respect to an
Award shall terminate upon the termination of the Participant’s employment or
service. In addition, no person shall have any right to be granted an Award, and
the Company shall have no obligation to treat Participants or Awards uniformly.
By participating in the Plan, each Participant shall be deemed to have accepted
all of the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Administrator and shall be fully bound thereby. Any
Award granted hereunder is not intended to be compensation of a continuing or
recurring nature, or part of a Participant’s normal or expected compensation,
and in no way represents any portion of a Participant’s salary, compensation or
other remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.
20.
General Provisions

(a)    Shareholder Rights: Except as otherwise determined by the Administrator
(and subject to the provisions of Section 9(d) regarding Restricted Awards), a
Participant and his legal representative, legatees or distributees shall not be
deemed to be the holder of any shares of Common Stock subject to an Award and
shall not have any rights of a shareholder unless and until certificates for
such shares have been issued and delivered to him or them under the Plan. A
certificate or certificates for shares of Common Stock acquired upon exercise of
an Option or SAR shall be issued in the name of the Participant or his
beneficiary and distributed to the Participant or his beneficiary (or, in the
case of uncertificated shares, other written notice of ownership in accordance
with Applicable Law shall be provided) as soon as practicable following receipt
of notice of exercise and, with respect to Options, payment of the Option Price
(except as may otherwise be determined by the Company in the event of payment of
the Option Price pursuant to Section 7(d)(ii)(C)). Except as otherwise provided
in Section 9(d) regarding Restricted Stock Awards or otherwise determined by the
Administrator, a certificate for any shares of Common Stock issuable pursuant to
a Restricted Award, Performance Award, Phantom Stock Award or Other Stock-Based
Award shall be issued in the name of the Participant or his beneficiary and
distributed to the Participant or his beneficiary (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Law shall be provided) after the Award (or portion thereof) has
vested and been earned.
(b)    Section 16(b) Compliance: If and to the extent that any Participants in
the Plan are subject to Section 16(b) of the Exchange Act, it is the general
intention of the Company that transactions under the Plan shall comply with Rule
16b-3 under the Exchange Act and that the Plan shall be construed in favor of
such Plan transactions meeting the requirements of Rule 16b-3 or any successor
rules thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.
(c)    Code Section 162(m) Performance-Based Compensation. If and to the extent
to which Code Section 162(m) is applicable, the Company intends that
compensation paid under the Plan to Covered Employees will, to the extent
practicable, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m), unless otherwise determined by the
Administrator. Accordingly, Awards granted to Covered Employees which are
intended to qualify for the performance-based exception under Code Section
162(m) shall be deemed to include any such additional terms, conditions,
limitations and provisions as are necessary to comply with the performance-based
compensation exemption of Code Section 162(m), unless the Administrator, in its
discretion, determines otherwise.
(d)    Unfunded Plan; No Effect on Other Plans:
(i)    The Plan shall be unfunded, and the Company shall not be required to
create a trust or segregate any assets that may at any time be represented by
Awards under the Plan. The Plan shall not establish any fiduciary relationship
between the Company and any Participant or other person. Neither a Participant
nor any other person shall, by reason of the Plan, acquire any right in or title
to any assets, funds or property of the Company or any Affiliate, including,
without limitation, any specific funds, assets or other property which the
Company or any Affiliate, in their discretion, may set aside in anticipation of
a liability under the


19

--------------------------------------------------------------------------------





Plan. A Participant shall have only a contractual right to shares of Common
Stock or other amounts, if any, payable under the Plan, unsecured by any assets
of the Company or any Affiliate. Nothing contained in the Plan shall constitute
a guarantee that the assets of such entities shall be sufficient to pay any
benefits to any person.
(ii)    The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan or as may be determined by the Administrator.
(iii)    The adoption of the Plan shall not affect any other stock incentive or
other compensation plans in effect for the Company or any Affiliate, nor shall
the Plan preclude the Company from establishing any other forms of stock
incentive or other compensation for employees or service providers of the
Company or any Affiliate.
(e)    Governing Law: The Plan and Award Agreements shall be governed by and
construed in accordance with the laws of the State of Georgia, without regard to
the conflict of laws provisions of any state, and in accordance with applicable
federal laws of the United States.
(f)    Beneficiary Designation: The Administrator may, in its discretion, permit
a Participant to designate in writing a person or persons as beneficiary, which
beneficiary shall be entitled to receive settlement of Awards (if any) to which
the Participant is otherwise entitled in the event of death. In the absence of
such designation by a Participant, and in the event of the Participant’s death,
the estate of the Participant shall be treated as beneficiary for purposes of
the Plan, unless the Administrator determines otherwise. The Administrator shall
have discretion to approve and interpret the form or forms of such beneficiary
designation. A beneficiary, legal guardian, legal representative or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Participant, except to the
extent that the Plan and/or Award Agreement provide otherwise, and to any
additional restrictions deemed necessary or appropriate by the Administrator.
(g)    Gender and Number: Except where otherwise indicated by the context, words
in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.
(h)    Severability: If any provision of the Plan or an Award Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan or the Award Agreement, and the Plan or
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.
(i)    Rules of Construction: Headings are given to the Sections of the Plan
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall (unless the Administrator determines
otherwise) be construed to refer to any amendment to or successor of such
provision of law.
(j)    Successors and Assigns: The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their executors, administrators and
permitted transferees and beneficiaries.
(k)    Award Agreement: The grant of any Award under the Plan shall be evidenced
by an Award Agreement between the Company and the Participant. Such Award
Agreement may state terms, conditions and restrictions applicable to the Award
and any may state such other terms, conditions and restrictions, including but
not limited to terms, conditions and restrictions applicable to shares of Common
Stock (or other benefits) subject to an Award, as may be established by the
Administrator.
(l)    Right of Offset: Notwithstanding any other provision of the Plan or an
Award Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or benefit otherwise payable to
or on behalf of a Participant by the amount of any obligation of the Participant
to or on behalf of the Company or an Affiliate that is or becomes due and
payable.


20

--------------------------------------------------------------------------------





(m)    Uncertified Shares: Notwithstanding anything in the Plan to the contrary,
to the extent the Plan provides for the issuance of stock certificates to
reflect the issuance of shares of Common Stock, the issuance may, in the
Company’s discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s articles of incorporation or bylaws or by Applicable
Law (including but not limited to applicable state corporate law and the
applicable rules of any stock exchange on which the Common Stock may be traded).
(n)    Income and Other Taxes: Participants are solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with Awards (including but not limited to any taxes arising under Code Section
409A), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Company shall
have no responsibility to take or refrain from taking any actions in order to
achieve a certain tax result for a Participant or any other person.
(o)    Effect of Certain Changes in Status: Notwithstanding the other terms of
the Plan or an Award Agreement, the Administrator has sole discretion to
determine (taking into account any Code Section 409A considerations), at the
time of grant of an Award or at any time thereafter, the effect, if any, on
Awards (including but not limited to modifying the vesting, exercisability
and/or earning of Awards) granted to a Participant if the Participant’s status
as an Employee, Director or Independent Contractor changes, including but not
limited to a change from full-time to part-time, or vice versa, or if other
similar changes in the nature or scope of the Participant’s employment or
service occur.
(p)    Shareholder Approval: The Plan, as initially adopted, was approved by the
shareholders of the Company within 12 months of the Effective Date of the Plan.
Amendments to the Plan shall be subject to stockholder approval as and to the
extent required under Applicable Law.
(q)    Deferrals: Subject to the provisions of this Section 20(q) and Section
21, the Administrator may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of shares of Common
Stock that would otherwise be payable with respect to an Award. Any such
deferral shall be subject to such terms and conditions as may be established by
the Administrator and to any applicable Code Section 409A requirements.
(r)    Fractional Shares: Except as otherwise provided in an Award Agreement or
determined by the Administrator, (i) the total number of shares issuable
pursuant to the exercise, vesting or earning of an Award shall be rounded down
to the nearest whole share, and (ii) no fractional shares shall be issued. The
Administrator may, in its discretion, determine that a fractional share shall be
settled in cash.
(s)    Compliance with Recoupment, Ownership and Other Policies or Agreements:
Notwithstanding anything in the Plan to the contrary, the Administrator may, at
any time, consistent with, but without limiting, the authority granted in
Section 3(b) herein, in its discretion provide that an Award or benefits related
to an Award shall be forfeited and/or recouped if the Participant, during
employment or service or following termination of employment or service for any
reason, engages in certain specified conduct, including but not limited to
violation of policies of the Company or an Affiliate, breach of
non-solicitation, noncompetition, confidentiality or other restrictive
covenants, or other conduct by the Participant that is determined by the
Administrator to be detrimental to the business or reputation of the Company or
any Affiliate. In addition, without limiting the effect of the foregoing, as a
condition to the grant of an Award or receipt or retention of shares of Common
Stock, cash or any other benefit under the Plan, the Administrator may, at any
time, require that a Participant agree to abide by any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Company or an Affiliate, each as in effect from time to time and
to the extent applicable to the Participant. Further, each Participant shall be
subject to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply under Applicable Law.
21.
Compliance with Code Section 409A

Notwithstanding any other provision in the Plan or an Award Agreement to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Award, it is the general intention of the Company that the Plan and
all such Awards shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and the Plan and any such Award Agreement shall, to the
extent practicable, be construed in accordance therewith. Deferrals of shares or
any other benefit issuable pursuant to an Award otherwise exempt from Code
Section 409A in a manner


21

--------------------------------------------------------------------------------





that would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with, or exempt from, Code Section 409A. In the
event that the Company (or a successor thereto) has any stock which is publicly
traded on an established securities market or otherwise, distributions that are
subject to Code Section 409A to any Participant who is a “specified employee”
(as defined under Code Section 409A) upon a separation from service may only be
made following the expiration of the six-month period after the date of
separation from service (as defined in Code Section 409A) (with such
distributions to be made during the seventh month following separation of
service), or, if earlier than the end of the six-month period, the date of death
of the specified employee, or as otherwise permitted under Code Section 409A.
For purposes of Code Section 409A, each installment payment provided under the
Plan or an Award Agreement shall be treated as a separate payment. Without in
any way limiting the effect of any of the foregoing, (i) in the event that Code
Section 409A requires that any special terms, provisions or conditions be
included in the Plan or any Award Agreement, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of the
Plan or Award Agreement, as applicable, and (ii) terms used in the Plan or an
Award Agreement shall be construed in accordance with Code Section 409A if and
to the extent required. Further, in the event that the Plan or any Award shall
be deemed not to comply with Code Section 409A, then neither the Company, the
Administrator nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.


[Signature Page To Follow]


22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Atlantic Capital Bancshares, Inc. 2015 Stock Incentive
Plan, as amended and restated effective May 18, 2017, is, by the authority of
the Board of Directors of the Company, executed in behalf of the Company, the
18th day of May, 2017.
ATLANTIC CAPITAL BANCSHARES, INC.
By: /s/ Douglas L. Williams        
Name:    Douglas L. Williams
Title:    Chief Executive Officer
ATTEST:
By: /s/ Patrick T. Oakes            
Name: Patrick T. Oakes
Title: Executive Vice President and Chief Financial Officer




23